Citation Nr: 1711022	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

3.   Entitlement to an effective date earlier than March 21, 2014 for the grant of service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to July 1990, from September 1990 to July 1991, and from October 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of an initial increased rating for PTSD is on appeal from an October 2008 rating decision.  The issue of entitlement to initial compensable rating for bilateral plantar fasciitis is on appeal from the October 2014 rating decision.  The issue of entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome is on appeal from the March 2015 rating decision.  In May 2015, the RO granted an earlier effective date of March 21, 2014 for the Veteran's grant of service connection for irritable bowel syndrome; however, the appellant is seeking benefits dating back to 2013.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Veteran also initiated appeals for the RO's March and May 2015 denials of service connection for bilateral central serous retinopathy and stretch marks (scars); increased ratings for his membranous glomerulonephritis with hypertension, irritable bowel syndrome, and tinea versicolor; and entitlement to a total disability rating based on individual unemployability.  These issues were included within the March 2016 Statement of the Case.  However, the Veteran specifically limited his March 2016 VA Form 9 to the issues listed on the first page of this decision, and those additional issues are therefore not before the Board, as an appeal of these issues was not perfected. See 38 U.S.C.A. § 7105(a), (d)(3) (West 2014).

The Veteran was afforded a hearing before the Board in October 2012 regarding the issue for entitlement to an increased rating for PTSD and the transcript is of record.  The Veteran was advised in a March 2014 letter that the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  In March 2014 the Veteran declined the offer for another hearing.

In an April 2014 decision, the Board denied the claim to reopen entitlement to service connection for rheumatoid arthritis, reopened and granted the claim for entitlement to service connection for bilateral plantar fasciitis, and remanded the issue of entitlement to an initial increased rating for PTSD.  As discussed further below, the Veteran has requested a new hearing.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above this issue was denied in March 2015 and addressed in the March 2016 Statement of the Case.  However, the Veteran specifically limited his March 2016 VA Form 9 to the issues listed on the first page of this decision.  In addition, the Veteran noted that he specifically wanted this claim removed in a statement received in April 2016.  As such, the issue of entitlement to a TDIU is not before the Board at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a hearing before the Board in October 2012 regarding the issue for entitlement to an increased rating for PTSD.  He was advised in a March 2014 letter that the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  In March 2014 the Veteran declined the offer for another hearing.  However, in a recent March 2016 correspondence, the Veteran requested a Board videoconference hearing regarding the issues on appeal.  The RO has not yet scheduled the hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


